Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3-18 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A power supplying system comprising: the control module comprises a control circuit and a control switch, the control circuit is coupled to the MCU. the control switch is coupled to the control circuit and the first power supplying module, the control circuit is configured to switch on the control switch when
receiving the first signal, and the first power supplying module does not supply power when the control switch is switched on as recited in claim 1.
A power supplying system comprising: the MCU comprises a detection terminal, when the detection terminal receives the first signal with a voltage level exceeding a predetermined voltage level, the MCU determines the electronic device is in the operation mode; and when the detection terminal 
A power supplying system comprising: a super capacitor coupled to the first power supplying module, the MCU, and the control module, wherein the MCU switches on the first power supplying module when a current voltage of the super capacitor is charged to equal to an operation voltage of the MCU as recited in claim 18.
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836